Citation Nr: 0602036	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  99-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a left arm 
disability, to include tennis elbow.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for sub-deltoid 
bursitis of the left shoulder.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of both knees.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from March 1991 to October 
1996.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  During the course of the appeal, the 
veteran moved to Arizona.  Therefore, the case has been 
transferred to the RO in Phoenix, Arizona.  In January 2003, 
the veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the Phoenix RO.  The Board 
remanded the case to the RO in July 2003 and again in August 
2004 for additional development.  The case is once again 
before the Board for review.

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative joint disease of both knees is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran appears to have raised the issue of entitlement 
to service connection for rheumatoid arthritis.  As this 
matter has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action.

FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  There is no medical evidence showing that the veteran 
suffers from a left wrist disability as a result of service. 

3.  There is no medical evidence showing that the veteran 
suffers from a left arm disability, to include tennis elbow, 
as a result of service.

4.  There is no medical evidence showing that the veteran 
suffers from a back disability as a result of service.

5.  There is no medical evidence showing that the veteran 
suffers from sub-deltoid bursitis of the left shoulder as a 
result of service.

6.  There is no medical evidence showing that the veteran 
suffers from a right ankle disability as a result of service.


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by service.  38 U.S.C.A.   §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  A left arm disability, to include tennis elbow, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A.          §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

4.  A sub-deltoid bursitis of the left shoulder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left wrist 
disability, a left arm disability, to include tennis elbow, a 
back disability, sub-deltoid bursitis of the left shoulder, 
and a right ankle disability.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate purposes.  The Board 
will then address the issues on appeal, providing relevant VA 
law and regulations, the relevant factual background, and an 
analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in June 1998; a statement of the case (SOC) issued in 
April 1999; supplemental statements of the case (SSOCs) 
issued in March 2004 and October 2005; as well as a letter by 
the RO dated in June 2003 and letters by the Appeals 
Management Center (AMC) dated in August 2004, February 2005, 
and May 2005.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  The letters of 
August 2004 and February 2005 also provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and this matter was readjudicated after this 
notice was provided (see the July 2005 SSOC).  In other 
words, the essential fairness of the adjudication process has 
not been affected by the error as to the timing of the 
notification letters.  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  

In July 2003, the Board remanded the case with instructions 
that the RO contact the veteran and request that he provide 
the names, addresses, and approximate dates of treatment of 
all healthcare providers who treated any of his claimed 
disabilities on appeal.  The AMC sent that letter out on 
August 18, 2004.  However, the record shows that the veteran 
was incarcerated at an Arizona correctional facility on April 
13, 2004, with a maximum sentence of two and half years.  In 
any case, to the extent that the veteran has been 
incarcerated without informing VA, it is well-established 
that it is the claimant's responsibility to keep VA advised 
of his whereabouts in order to facilitate the conduct of 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA in regard to 
the service connection claims and that based on the evidence 
which is of record a VA examination is not necessary. 



II.  Merits of the Claims

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases that were manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

A.  Left Wrist Disability

The veteran claims that he incurred a left wrist disability 
during basic training.  At his January 2003 hearing, he 
testified that he injured his left wrist due to strenuous 
lifting and was told he suffered a minor sprain due to torn 
ligaments and tissues.  However, for the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim. 

The veteran's service medical records make no reference to 
left wrist problems.  Although an April 1991 entry shows 
treatment for a right wrist ligament strain, no complaint, 
treatment, or finding involving the left wrist were noted. 

At a December 1997 VA examination, the veteran reported 
episodes of pain in his left wrist about twice a month for 
approximately 10 to 15 minutes before spontaneously 
resolving.  He indicated that the pain began in 1991 during 
boot camp without any specific injury.  He said he saw a 
doctor in service, at which time X-rays were negative.  He 
indicated that a splint was placed on his left wrist for 
about a week.  A physical examination of the left wrist 
revealed slight tenderness over the ulnar styloid.  However, 
the left wrist demonstrated full range of motion.  X-rays of 
the left hand and wrist were normal.  Under the diagnoses 
section, the examiner noted: "Sprain of the left wrist, 
muscular pain.  This has shown no residual impairment of 
function."

The veteran testified at his hearing that he received VA 
outpatient treatment for his left wrist after service.  
However, after numerous attempts to obtain all VA outpatient 
treatment record, the Board was only able to obtained VA 
treatment records dated from 2000 to 2003, none of which show 
that the veteran suffers from a left wrist disability.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left wrist 
disability.  It appears from the December 1997 VA examination 
report that the veteran does not currently suffer from a left 
wrist disability, as no objective findings were shown on 
clinical evaluation, including an X-rays examination of the 
left hand and wrist.  The Board notes that the diagnosis of 
"Sprain of the left wrist, muscular pain," appears to 
reflect the veteran's history of a left wrist sprain in 
service as opposed to a current disability.  

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), the Court held that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  In 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the 
Court also held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Since there is no evidence that 
the veteran currently has a left wrist disability, the claim 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

Even assuming for discussion purposes that the VA examiner in 
December 1997 diagnosed the veteran with a current left wrist 
disability, there is still no medical evidence indicating 
that this disability is related to service.  Although the 
veteran's service medical records show treatment for a right 
a right wrist ligament strain in April 1991, there is no 
mention of treatment concerning his left wrist.  In addition, 
the VA examiner did not relate the veteran's left wrist pain 
to his period of active military service.  The Board notes 
that the VA examiner recorded the veteran's history of left 
wrist pain dating back to service; however, the Board 
emphasizes that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional comment 
by that examiner, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left wrist disability.  Hence, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A § 5107(b).  Despite the veteran's statements that 
he currently suffers from a left wrist disability as a result 
of service, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, 2 Vet. App. at 494-95 (laypersons are not competent 
to render medical opinions).  Accordingly, the appeal is 
denied.

B.  Left Arm Disability, to Include Tennis Elbow

The veteran claims that he currently suffers from a left arm 
disability, to include tennis elbow, as a result of service.  
After carefully reviewing the record, however the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

The veteran's service medical records make no reference to 
problems with his left arm or elbow.  At his December 1997 VA 
examination, the veteran stated that he was diagnosed with 
left tennis elbow while stationed in Okinawa and that he 
still experiences occasional pain in his left elbow joint.  
However, a physical examination was completely negative 
except for the veteran's complaint of slight tenderness in 
the left elbow.  X-rays of the left elbow were also 
unremarkable.  The examiner diagnosed the veteran with tennis 
elbow or epicondylitis humeri of the left elbow joint, with 
no functional impairment whatsoever.  In addition, VA 
outpatient treatment records dated from 2000 to 2003 do not 
include a diagnosis pertaining to the veteran's left arm or 
elbow. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left arm disability, to include 
tennis elbow.  The service medical records make no reference 
to any complaint, treatment, or finding concerning the left 
arm and left elbow.  Moreover, the VA examiner in December 
1997 offered no medical opinion concerning the etiology or 
date of onset of the veteran's tennis elbow or epicondylitis 
humeri of the left elbow joint.  The fact that he recorded 
the veteran's history of left elbow dating back to 1991 does 
not constitute competent medical nexus evidence.  Leshore, 8 
Vet. App. at 406.



The Board has also considered lay statements in support of 
the veteran's claim, including the veteran's hearing 
testimony.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, 2 Vet. App. at 494-95.  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the cause 
of an orthopedic disability such as tennis elbow, his lay 
statements are of no probative value in this regard.  See 
Heuer, 7 Vet. App. at 384.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a left arm disability, to include 
tennis elbow.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).

C.  Back Disability

The veteran claims that he incurred a back disability while 
on active duty.  For the reasons set forth below, however, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim. 

The veteran's service medical records shows that he was seen 
on one occasion in January 1994 for a two-month history of 
back pain, with no history of trauma.  A physical examination 
at that time revealed no evidence of any edema, erythema, or 
muscle spasms.  The veteran reported a tingling sensation in 
his lower back while bending forward.  However, no 
neurological findings were shown on clinical evaluation.  The 
Board notes that this was the only treatment for back pain in 
service.  A January 1995 separation physical notes the 
veteran's history of back pain, but that it was not currently 
disabling.  The veteran also checked "no" beside 



the column for "recurrent back pain."  Thus, a chronic back 
disability was not shown in service. 

The December 1997 VA examination report notes the veteran's 
complaints of low back pain since 1995 while stationed in 
Yuma.  He reported episodes of back pain about once a month 
lasting anywhere from 10 to 15 minutes to a week.  On 
physical examination, however, the back was essentially 
normal.  For instance, there were no postural abnormities, 
fixed deformities, or limitation of motion.  In addition, no 
neurological findings were reported.  X-rays revealed 
borderline narrowing disc space at L5-S1 of questionable 
significance, a small Schmorl's note along the inferior 
margin of L5, and minimal incomplete fusion spinous process 
at S1.  The only diagnosis was low back pain, which was 
characterized as muscular pain with no functional impairment.  

VA outpatient treatment records dated form 2000 to 2003 were 
reviewed, several of which note the veteran's complaints of 
multiple joint pain, to include the back.  The diagnostic 
impression was arthralgia.  However, the Court has recognized 
that arthralgia is merely joint pain.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1985)).

The Board thus finds that there is no pathology involving the 
veteran's back.  As there is simply no underlying disability 
to account for the veteran's complaints of back pain, the 
veteran's claim fails.  See Sanchez-Benitez, Degmetich, and 
Brammer, all supra.  Despite the veteran's statements that he 
currently suffers from a back disability as a result of 
service, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claim.  See Grottveit and Espiritu, both supra.  Accordingly, 
the appeal is denied.



D.  Sub-Deltoid Bursitis of the Left Shoulder

The veteran claims that he has a left shoulder disability 
that began in boot camp while on active duty.  For the 
reasons set forth below, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

The veteran's service medical records make no reference to 
left shoulder problems.  Although the veteran was treated in 
service for right shoulder pain, his left shoulder was 
unremarkable.  The Board notes that the veteran was evaluated 
for right shoulder pain in July 1992.  Although this entry 
consistently refers to the right shoulder, it appears that 
the examining physician incorrectly noted a diagnostic 
assessment of bicipital tendonitis of the left shoulder.  
Thus, the Board finds that a chronic left shoulder disability 
was not present in service.

At his December 1997 VA examination, the veteran reported 
that he first experienced left shoulder pain in boot camp 
while doing pushups.  He explained that the pain became more 
severe at the time he was transferred to Okinawa.  He 
indicated that he had received two injections in his left 
shoulder while on active duty and that he had not had any 
problems since.  

On physical examination, there was no tenderness in the sub-
deltoid area.  The veteran indicated that the pain had been 
located beneath the acromion on the lateral aspect of his 
left shoulder joint, but that the injections in service had 
cured his shoulder problem.  Both shoulders demonstrated full 
range of motion.  X-rays of the left shoulder and scapular 
were within normal limits.  The examiner diagnosed the 
veteran with sub-deltoid bursitis of the left shoulder, 
treated with injection, with no functional impairment at this 
time. 

The Board reviewed the VA outpatient treatment records dated 
from 2000 to 2003.  Of particular relevance, an August 2003 
VA outpatient treatment record notes the veteran's complaints 
of multiple joint pain, to include the left shoulder.  The 
diagnostic impression was arthralgia.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for sub-deltoid bursitis 
of the left shoulder.  It appears from the December 1997 VA 
examination report that the veteran does not currently suffer 
from a left shoulder disability, as no objective findings 
were shown on clinical evaluation, including an X-rays 
examination of the left shoulder and scapula.  The Board 
notes that the diagnosis of "sub-deltoid bursitis of the 
left shoulder" appears to reflect the veteran's history of 
bursitis in service as opposed to a current disability.  As 
there is simply no underlying disability to account for the 
veteran's complaints of left shoulder pain, the veteran's 
claim fails.  See Sanchez-Benitez, Degmetich, and Brammer, 
all supra.

Even assuming for the sake of argument that the diagnosis of 
sub-deltoid bursitis of the left shoulder refers to a current 
disability, the record does not contain a medical opinion 
that this diagnosis is related to service.  Although the 
veteran's service medical records show treatment for right 
shoulder pain, there is no mention of any treatment 
concerning his left shoulder.  In addition, the VA examiner 
did not relate the veteran's left shoulder pain to his period 
of active military service.  Although the VA examiner 
recorded the veteran's history of left shoulder pain dating 
back to service, evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence.  Leshore, 8 Vet. App. at 409.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for sub-deltoid bursitis of the left 
shoulder.  Hence, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  38 U.S.C.A § 5107(b).  Despite the 
veteran's statements that he currently suffers from a left 
shoulder disability as a result of service, his statements 
alone are insufficient to prove his claim.  See Grottveit and 
Espiritu, both supra.  Accordingly, the appeal is denied.



E.  Right Ankle Disability

The veteran claims that he has a right ankle disability as a 
result of an injury during basic training.  After reviewing 
the record, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  

The veteran's service medical make no reference to right 
ankle problems.  Although the veteran testified that he 
injured his right ankle during basic training, he indicated 
at his December 1997 VA examination that he injured his right 
ankle in 1992 while playing baseball in Okinawa.  He 
explained that a ball hit a rock and that the rock ricocheted 
off the ground and hit his medial tibia.  He indicated that 
the rock cut his tibia.  

Objectively, the examiner noted that a 1 cm. scar was indeed 
located just above the medial malleolus.  The scar was 
slightly indented but non-adherent.  However, an examination 
of the right ankle joint was unremarkable, with no deformity, 
weakness, fatigue, or limitation of motion.  X-rays of the 
right ankle revealed a small productive spur at the medial 
margin of the medial malleolus and mild overlying soft tissue 
swelling.  The diagnosis was contusion of the right ankle 
joint from a rock hitting the anterior aspect of the tibia 
above the ankle joint, resulting in a non-adherent, slightly 
tender scar.  However, the examiner noted that the right 
ankle joint was otherwise completely normal. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right ankle 
disability.  The veteran's right ankle joint is entirely 
normal except for a slightly tender scar above the medial 
malleolus.  However, there is no evidence that this scar was 
incurred in service.  The service medical records make no 
reference to an injury or cut involving the right tibia.  
Although the VA examiner recorded the veteran's history of a 
cut on his right tibia while playing baseball in service, the 
examiner did not offer additional comment confirming the 
veteran's self-reported history.  Thus, no competent medical 
evidence establishes that the veteran's scar on his right 
tibia is related to service.  See Leshore, 8 Vet. App. at 
409.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right ankle disability, as the 
veteran's statement alone are insufficient to prove his 
claim.  See Grottveit and Espiritu, both supra.  Hence, the 
appeal is denied.


ORDER

Service connection for a left wrist disability is denied.

Service connection for a left arm disability, to include 
tennis elbow, is denied.

Service connection for a back disability is denied.

Service connection for sub-deltoid bursitis of the left 
shoulder is denied.

Service connection for a right ankle disability is denied.


REMAND

The veteran is seeking a disability rating in excess of 10 
percent for his service-connected degenerative joint disease 
of the knees.  Unfortunately, the Board finds that additional 
development is needed before the Board can adjudicate this 
claim. 

The Board first remanded the case in July 2003 with 
instructions that the RO schedule the veteran for a VA 
orthopedic examination to determine the nature and severity 
of his service-connected degenerative joint disease of the 
knees.  However, the veteran was unable to attend a VA 
examination scheduled for July 2003 because he was visiting a 
terminally ill brother out of state.  In November 2003, the 
RO notified the veteran that his VA examination had been 
rescheduled for December 2003.  That letter was sent to an 
address in Mississippi.  The veteran failed to report to his 
scheduled examination and did not reply to the RO's request 
for additional information.

In December 2003, the veteran's mother contacted the RO and 
indicated that the veteran had been picked up by federal 
marshals and was now incarcerated in Arizona.  The RO 
conducted an Internet search of the federal prison system but 
was unable to confirm that the veteran had been incarcerated.  
On its own initiative, however, the Board conducted an 
Internet search of the Federal Bureau of Prisons and found 
that the veteran was indeed incarcerated in a federal prison 
and had been released on December 12, 2003.  As a result, the 
Board remanded the case again in August 2004 with 
instructions that the RO reschedule the veteran for a VA 
examination.  Thereafter, the veteran failed to attend a VA 
examination scheduled for August 2005.   

The veteran's representative recently submitted a document 
showing that the veteran was incarcerated in an Arizona 
correctional facility on April 13, 2004, with a maximum term 
of two and half years.  The Court has held that an 
incarcerated veteran must be accorded the same assistance as 
his fellow law-abiding veterans.  See Wood v. Derwinski, 1 
Vet. App. 406 (1991); Bolton v. Brown, 8 Vet. App. 185 
(2002).  Although the Court has acknowledged that VA does not 
have the authority to require a correctional institution to 
release a veteran so that VA can provide him the necessary 
examination at a VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  Bolton, 8 Vet. App. at 191.  Under 
these circumstances, the Board finds that the RO should make 
another attempt to schedule the veteran for an appropriate VA 
examination to determine the nature and severity of his 
bilateral knee disability.  It is noted that according to VA 
regulation, when a veteran, without good cause, fails to 
report to a VA examination in conjunction with an original 
claim, which includes a claim for a higher initial rating, 
the claim shall be rated based on the evidence of record  See 
38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the veteran of 
the necessity to report for his scheduled 
examination in accordance with applicable 
regulation and should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and severity of 
his degenerative joint disease of the 
knees.  The examination should include X-
rays and a complete test of the range of 
motion of the knees, documented in 
degrees.  The examiner should also answer 
the following questions: (a) whether the 
either knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain on movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the veteran experiences recurrent 
subluxation or lateral instability of 
either knee.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3. When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for degenerative joint disease of the 
knees on the basis of all the evidence of 
record, as well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with 
an SSOC.  Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified. The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


